IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                            Assigned on Briefs August 9, 2010

                     CHARLES BEARD v. JEPCO, INC., ET AL.

                  Appeal from the Circuit Court for Hamilton County
                   No. 09C991     Jacqueline Schulten Bolton, Judge


               No. E2009-02393-COA-R3-CV - FILED AUGUST 12, 2010




This lawsuit was filed by Charles Beard (“Plaintiff”) against Jepco, Inc. (“Jepco”), and Mike
Phillips (collectively “Defendants”). Plaintiff rented a storage unit from Jepco. Mike
Phillips is a manager for Jepco. Plaintiff essentially claims that Jepco raised the rent on the
storage unit he rented in violation of the rental agreement. Plaintiff initially filed this lawsuit
in the Hamilton County General Session Court. He appealed the unfavorable Sessions Court
judgment to the Circuit Court. Thereafter, Defendants filed a properly supported motion for
summary judgment. Plaintiff’s response to that summary judgment motion failed to create
any genuine issue of material fact and, accordingly, the Trial Court granted summary
judgment to Defendants. Plaintiff appeals, and we affirm.


                 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the
                       Circuit Court Affirmed; Case Remanded


D. M ICHAEL S WINEY, J., delivered the opinion of the court, in which H ERSCHEL P. F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.


Charles Beard, pro se Appellant.


Amanda B. Rogers, Chattanooga, Tennessee, for the Appellees, Jepco Inc., and Mike
Phillips.
                                         OPINION

                                        Background

               This lawsuit began in the Hamilton County General Sessions Court when
Plaintiff sued Jepco and Mike Phillips for $25,000 alleging, inter alia, breach of contract and
“detainment of personnal property.” Plaintiff lost at trial, and the General Sessions Court
entered a judgment for Defendants for past due rent in the amount of $1,806.22. That
judgment was appealed by Plaintiff to the Hamilton County Circuit Court where Plaintiff
filed a “Complaint for Damages Breach of Contract & Violations of Tenants’ Rights.” In
short, Plaintiff claimed that he rented a storage unit at Jepco’s public storage facility in
Chattanooga. When he initially rented the space, the rent was $118.00 per month. Plaintiff
claims that Defendants increased the rent in an manner that violated the rental agreement.
Plaintiff sought monetary damages and one year of free rent.

               Defendants filed an answer and denied any liability to Plaintiff. Jepco filed a
counterclaim seeking unpaid rent and contractual damages. In September of 2009,
Defendants filed a motion for summary judgment. In support of their motion for summary
judgment, Defendants filed the rental agreement as well as the affidavits of Phillips and
another Jepco employee. According to these affidavits, Jepco followed the requirements of
the rental agreement when it raised the monthly rent on Plaintiff’s storage unit. These
affidavits also established that: (1) Plaintiff did not pay rent from January through August
2009 and only got caught up when Jepco placed a lien on the contents of his storage unit; (2)
Plaintiff was caught running an electrical line from the light fixture in his rental unit and
appeared to be doing mechanical work on a vehicle there; and (3) although Plaintiff agreed
to cease running the electrical line from the light fixture, he nevertheless resumed such
activity.

               Plaintiff filed an “Answer to Motion for Summary Judgment and Counter
Move for Summary Judgment.” While Plaintiff in general claimed that he was entitled to a
judgment, he filed no sworn testimony, via affidavit or otherwise, in support of his
allegations. Plaintiff filed no admissible proof creating any sort of a fact issue as to any of
his various allegations.

              Following a hearing on the parties’ motions for summary judgment, a hearing
which Plaintiff failed to attend, the Trial Court entered an order stating as follows:

                     This matter came to be heard before the Court on October
              26, 2009, upon Defendants’ Motion for Summary Judgment and
              the Plaintiff’s Cross-Motion for Summary Judgment. After

                                              -2-
              being given proper notice, Plaintiff in this matter failed to
              appear for oral argument. As a result of this failure, and having
              determined that Defendants’ Motion for Summary Judgment
              was well founded, it is hereby

                   ORDERED that Defendants’ Motion for Summary
              Judgment is granted. It is further,

                   ORDERED that Plaintiff’s Cross-Motion for Summary
              Judgment is hereby denied.

               Plaintiff appeals. Although Plaintiff’s brief is difficult to follow and does not
contain a Statement of the Case, a Statement of the Issues, or cite any relevant case law, etc.,
as required by Tenn. R. App. P. 27(a), we assume he is appealing the grant of summary
judgment to Defendants.

                                          Discussion

              Our Supreme Court reiterated the standard of review in summary judgment
cases as follows:

                     The scope of review of a grant of summary judgment is
              well established. Because our inquiry involves a question of
              law, no presumption of correctness attaches to the judgment, and
              our task is to review the record to determine whether the
              requirements of Rule 56 of the Tennessee Rules of Civil
              Procedure have been satisfied. Hunter v. Brown, 955 S.W.2d 49,
              50-51 (Tenn. 1997); Cowden v. Sovran Bank/Cent. S., 816
S.W.2d 741, 744 (Tenn. 1991).

                        A summary judgment may be granted only when there is
              no genuine issue of material fact and the moving party is entitled
              to judgment as a matter of law. Tenn. R. Civ. P. 56.04; Byrd v.
              Hall, 847 S.W.2d 208, 214 (Tenn. 1993). The party seeking the
              summary judgment has the ultimate burden of persuasion “that
              there are no disputed, material facts creating a genuine issue for
              trial . . . and that he is entitled to judgment as a matter of law.”
              Id. at 215. If that motion is properly supported, the burden to
              establish a genuine issue of material fact shifts to the
              non-moving party. In order to shift the burden, the movant must

                                              -3-
              either affirmatively negate an essential element of the
              nonmovant’s claim or demonstrate that the nonmoving party
              cannot establish an essential element of his case. Id. at 215 n.5;
              Hannan v. Alltel Publ’g Co., 270 S.W.3d 1, 8-9 (Tenn. 2008).
              “[C]onclusory assertion[s]” are not sufficient to shift the burden
              to the non-moving party. Byrd, 847 S.W.2d at 215; see also
              Blanchard v. Kellum, 975 S.W.2d 522, 525 (Tenn. 1998). Our
              state does not apply the federal standard for summary judgment.
              The standard established in McCarley v. West Quality Food
              Service, 960 S.W.2d 585, 588 (Tenn. 1998), sets out, in the
              words of one authority, “a reasonable, predictable summary
              judgment jurisprudence for our state.” Judy M. Cornett, The
              Legacy of Byrd v. Hall: Gossiping About Summary Judgment
              in Tennessee, 69 Tenn. L. Rev. 175, 220 (2001).

                     Courts must view the evidence and all reasonable
              inferences therefrom in the light most favorable to the
              non-moving party. Robinson v. Omer, 952 S.W.2d 423, 426
              (Tenn. 1997). A grant of summary judgment is appropriate only
              when the facts and the reasonable inferences from those facts
              would permit a reasonable person to reach only one conclusion.
              Staples v. CBL & Assocs., Inc., 15 S.W.3d 83, 89 (Tenn. 2000).
              In making that assessment, this Court must discard all
              countervailing evidence. Byrd, 847 S.W.2d at 210-11.
              Recently, this Court confirmed these principles in Hannan.

Giggers v. Memphis Housing Authority, 277 S.W.3d 359, 363-64 (Tenn. 2009).

              There is no doubt that Defendants’ motion for summary judgment was properly
supported and the various affidavits filed by Defendants established that there were no
disputed material facts. Because Defendants filed a properly supported motion, the burden
shifted to Plaintiff to create a genuine issue of material fact. Plaintiff filed no sworn
testimony or other type of proof sufficient to create a genuine issue of material fact. Simply
disagreeing with Defendants is insufficient. Thus, the Trial Court correctly granted summary
judgment to Defendants.




                                             -4-
                                        Conclusion

              The judgment of the Trial Court is affirmed and this cause is remanded to the
Hamilton County Circuit Court solely for collection of the costs below. Costs on appeal are
taxed to the Appellant, Charles Beard, and his surety, if any, for which execution may issue,
if necessary.




                                                   ________________________________
                                                   D. MICHAEL SWINEY, JUDGE




                                             -5-